Exhibit 10.42


Apollo Global Management, LLC
9 West 57th Street
New York, NY 10019
November 12, 2017


Personal and Confidential
Mr. Scott Kleinman
[address on file with the Company]


Dear Scott:
    
We are pleased to confirm the following modifications to certain terms of your
employment with Apollo Management Holdings, L.P., a subsidiary of Apollo Global
Management, LLC (“Apollo” or “AGM,” and, together with AMH and AGM’s other
subsidiaries, the “Company”), in connection with your appointment as
Co-President effective January 1, 2018.


1.
Position and Reporting. Effective January 1, 2018, you shall serve as
Co-President, with responsibility for Apollo’s opportunistic businesses, and
shall report to Joshua Harris or his successor. As Co-President, you will be the
most senior executive of Apollo’s opportunistic businesses. You shall be a
nonvoting member of the Executive Committee, including any successor or
equivalent committee thereof.

2.
AGM Restricted Share Units. In the first quarter of 2018, you shall receive a
one-time grant of 800,000 AGM restricted share units (“RSUs”). Such RSUs shall
vest on the first five anniversaries of January 1, 2018, subject to your
continued employment on each such date and the terms of an RSU award agreement
under AGM’s omnibus equity incentive plan in the form previously provided to
you. Such executed award agreement shall evidence the grant. Such RSUs shall
accrue distribution equivalents from the date of grant, whether or not such RSUs
have vested.

3.
Coordination with Other Arrangements. You acknowledge that the modifications to
your compensation, role and reporting reflected in this letter shall not be
construed as providing a basis for a Good Reason termination under any written
arrangement of the Company.

4.
Section 409A. This letter is intended to be exempt from, or comply with, Section
409A and to be interpreted in a manner consistent therewith. To the extent
necessary to avoid the imposition of tax or penalty under Section 409A, any
payment by the Company or affiliate to you (if you are then a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i) and Treasury Regulation
§1.409A-1(i)(1)) of “deferred compensation,” whether pursuant to this letter or
otherwise, arising solely due to a “separation from service” (and not by reason
of the lapse of a “substantial risk of forfeiture”), as such terms are used in
Section 409A, shall be delayed (to the extent otherwise payable prior to such
date) and paid on the first day following the six-month period beginning on the
date of your separation from service under Section 409A (or, if earlier, upon
your death). Each payment or installment due under this letter is intended to
constitute a “separate payment” for purposes of Section 409A. In no event shall
the Company or any affiliate (or any agent thereof) have any liability to you or
any other person due to the failure of this letter to satisfy the requirements
of Section 409A.



1

--------------------------------------------------------------------------------




5.
Counterparts. This letter may be executed through the use of separate signature
pages or in any number of counterparts, including via facsimile or pdf, with the
same effect as if the parties executing such counterparts had executed one
counterpart.

Sincerely,


/s/ Lisa Barse Bernstein    
Lisa Barse Bernstein
Senior Partner, Global Head of Human Capital


Read, Accepted and Agreed to:




/s/ Scott Kleinman    
Scott Kleinman


Dated: November 12, 2017










2